PER CURIAM.
Appellant, having attempted to have his ■conviction and sentence set aside by motion under Criminal Procedure Rule No. 1, F.S. A. ch. 924 Appendix, here appeals denial ■of the motion by the trial court. The only issue raised by the appeal is whether the .alleged absence of a court reporter during .appellant’s arraignment constituted a denial ■of due process and equal protection of the laws. This question was not raised in appellant’s motion, was neither presented to nor determined by the trial court, and neither the question nor the facts it assumes .are apparent or implied in the record. Accordingly, there are no circumstances permitting or justifying its consideration by this court.
The appeal is quashed.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.